 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490
     Delivery: 9845 Erma Rd., St. 300
 5   San Diego, CA 92131
 6   (858) 375-7385
     phylg@potterhandy.com
 7   Attorneys for Plaintiff
 8   John S. Simonson (SBN 58311)
     Vivian V. Countryman (SBN 231223)
 9
     HAYES SCOTT BONINO ELLINGSON
10   GUSLANI SIMONSON & CLAUSE, LLP
     999 Skyway Road Suite 310
11   San Carlos, CA 94070
     Telephone: 650.637.9100
12
     Facsimile: 650.637.8071
13   Attorneys for Defendants
     John Conway and Menlo Service, Inc.
14
15                           UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA

17   RAFAEL ARROYO, JR.,                           )    Case No.: 3:18-CV-06853-JCS
                                                   )
18           Plaintiff,                            )    JOINT STIPULATION FOR
     v.                                            )    DISMISSAL PURSUANT TO
19                                                 )
     JOHN CONWAY, in individual and                     F.R.C.P. 41 (a)(1)(A)(ii)
     representative capacity as trustee of the     )
20                                                 )
     Revocable Inter Vivos Trust of John           )
21   Conway Dated September 13, 2017;
     MENLO SERVICE, INC., a California             )
     Corporation; and Does 1-10,                   )
22
             Defendants.
23
24          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
25   parties hereto that this action may be dismissed with prejudice as to all parties; each
26   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
27   matter has been resolved to the satisfaction of all parties.
28



     Joint Stipulation                            -1-               3:18-CV-06853-JCS
 1   Dated: June 20, 2019                      CENTER FOR DISABILITY ACCESS
 2
 3                                         By:        /s/ Amanda Lockhart Seabock
                                                      Amanda Lockhart Seabock
 4                                                    Attorneys for Plaintiff
 5
 6   Dated: June 20, 2019                  HAYES SCOTT BONINO ELLINGSON
                                           GUSLANI SIMONSON & CLAUSE, LLP
 7
 8
 9
                                           By:         /s/ John S. Simonson
10                                                    John S. Simonson
11
                                                      Vivian V. Countryman
                                                      Attorneys for Defendants
12                                                    John Conway and Menlo Service, Inc.
                                           S DISTRICT
                                        ATE           C
13                                     T
                                                                    O
                                  S




                                                                     U
                                 ED




      Dated: June 20, 2019
                                                                      RT


14                                                            ED
                                                   ORDER
                             UNIT




                                              O
                                      IT IS S
15
                                                                         R NIA




                                                                 o
                                                          C. Sper
                             NO




16                                                 seph
                                           Judge Jo
                                                                         FO
                              RT




                                                                     LI




17                                    ER
                                 H




                                                                    A




                                           N                         C
                                                             F
                                               D IS T IC T O
18                                                   R

19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                                        -2-                3:18-CV-06853-JCS
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to John S. Simonson,
 4   counsel for John Conway and Menlo Service, Inc., and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6
 7   Dated: June 20, 2019             CENTER FOR DISABILITY ACCESS
 8
 9                                    By:    /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
10                                           Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                           -3-            3:18-CV-06853-JCS
